DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
All previously entered claims are to be replaced by the follow:
1. A camera disposed on a same side of a terminal as a display panel, comprising:
a lens barrel: and
a plurality of lenses disposed in the lens barrel in a stacked manner in a direction of an optical axis of the camera, wherein the lens barrel comprises a first segment and a second segment that are arranged and connected to each other in the direction of the optical axis,
wherein a first lens housed in the first segment comprises a light incident surface, a light exiting surface, and a side surface connected between the light incident surface and the light exiting surface,


wherein a shape of the first segment matches a shape of the first lens, wherein a part of the first segment, matching the first surface is disposed adjacent to the display panel, and a part of the second segment is arranged in a stacked manner with an edge of the display panel.
2. The camera according to claim 1, wherein the first lens comprises an optical effective area and a non-optical effective area disposed on a periphery of the optical  effective area, and the perpendicular distance between the first surface and the optical axis is greater than or equal to a radius of the optical effective area.
3. The camera according to claim 2, wherein there are further comprising two or more first lenses, and the first surfaces of the two or more first lenses are flush with each other and coplanar.
4. The camera according to claim 3, wherein the side surface further comprises a third surface, wherein the third surface is disposed opposite to the first surface, wherein the second surface is connected between the third surface and the first surface, and a perpendicular distance between the third surface and the optical axis is less than the perpendicular distance between the second surface and the optical axis.
5. The camera according to claim 4, wherein the first surface and the third surface are symmetrically disposed with respect to the optical axis.


7. The camera according to claim 1, wherein second light shielding films are disposed on the first surfaces and/or third surfaces of all the first lenses.
8. The camera according to claim 1, wherein surface roughness of the first surfaces and/or the third surfaces of all the first lenses is higher than surface roughness of the second surface.
9. The camera according to claim 1, wherein a part of the first segment, opposite to the first surface and/or the third surface comprises a flexible material, a part, of the first segment, opposite the second surface comprises a rigid material, and wherein the flexible material is elastic.
10. The camera according to claim 9, wherein a buffer material is further disposed on the flexible material of the first segment.
11. The camera according to claim 1, wherein a connection part between the first segment and the second segment forms a step surface, and the step surface is used to secure a position of the display panel.
12. A terminal, comprising a display panel, a middle frame, and a camera, wherein the display panel is disposed in space enclosed by the middle frame, the camera and the display panel are disposed on a same side, and a first segment of a lens barrel of the camera is disposed adjacent to the display panel, wherein the camera comprises a lens barrel and a plurality of lenses disposed in the lens barrel in a stacked manner in a direction of an optical axis of the camera, the lens barrel comprises a first 
13. The terminal according to claim 12, wherein the second segment of the lens barrel of the camera is disposed adjacent to the middle frame, and a first gap exists between the first segment and the middle frame.
14. The terminal according to claim 13, wherein a filler is disposed in the first gap, and the filler is used to support the first segment.
15. The terminal according to claim 13, wherein a spring is disposed on the middle frame, and the spring abuts against the first segment.
16. The terminal according to claim 12, wherein the first lens comprises an optical effective area and a non-optical effective area disposed on a periphery of the optical effective area, and the perpendicular distance between the first surface and the optical axis is greater than or equal to a radius of the optical effective area.

18. The terminal according to claim 17, wherein the side surface further comprises a third surface, wherein the third surface is disposed opposite to the first surface, wherein the second surface is connected between the third surface and the first surface, and a perpendicular distance between the third surface and the optical axis is less than the perpendicular distance between the second surface and the optical axis.
19. The terminal according to claim 18, wherein the first surface and the third surface are symmetrically disposed with respect to the optical axis.
20. The terminal according to claim 12, wherein a first light shielding film is disposed on an inner wall of the first segment, and the first light shielding film is disposed adjacent to the first surface and/or the third surface of the first lens.
Reasons for Allowance/Examiner’s Comments
	Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103 (see Notice of Allowance dated 12/10/2021).
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a camera comprising “wherein a shape of the first segment matches a shape of the first lens, wherein a part of the first segment, matching 
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a terminal comprising “a shape of the first segment matches a shape of the first lens, a part, of the first segment, cooperating with the first face is disposed adjacent to the display panel, and a part of the second segment is disposed in a stacked manner with an edge of the display panel”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 13-20 are allowable due to pendency on independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872